DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2022.
Applicant’s election without traverse of claims 1, 3-13, and 19-20 in the reply filed on 11/10/2022 is acknowledged.

Claim Objections
Claims 5-6 are objected to because of the following informalities:  
Claim 5, line 2, “wherein carbon source” should be changed to read “wherein the carbon source” because it is clear the claim source is referring to the carbon of claim 1.
Claim 6, line 2, “silicone” should be changed to read “silicon” in order to be consistent with claim 1.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9, 12-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. "Micro-sized spherical silicon@ carbon@ graphene prepared by spray drying as anode material for lithium-ion batteries." 
Regarding claim 1, Pan discloses a method for manufacturing a silicon-carbon-graphene composite (P435; C1; “2.1. Fabrication”) comprising the steps of: preparing a suspension in which silicon, carbon source and graphene oxide are dispersed (step 1) (P435; C1; “2.1. Fabrication”; silicon particles and graphene oxide dispersed in sucrose solution); subjecting the suspension to an aerosol process to form a silicon-carbon source-graphene oxide composite (step 2) (P435; C1; “2.1. Fabrication”; spray drying); and heat-treating the silicon-carbon source-graphene oxide composite to form a silicon-carbon-graphene composite (step 3) (P435; C1; “2.1. Fabrication”; heat treated at 800 ºC).
Regarding claim 4, Pan discloses all the limitations of the method above and further discloses wherein the silicon in step 1 has an average particle size of 80 nm (P435; C1; “2.1. Fabrication”) which is within the claimed range of 50 nm to 1 μm.
Regarding claim 5, Pan discloses all the limitations of the method above and further discloses wherein the carbon source in step 1 includes disaccharides (P435; C1; “2.1. Fabrication”; sucrose solution).
Regarding claim 9, Pan discloses all the limitations of the method above and further discloses wherein the aerosol process is performed through the steps of spraying the suspension with aerosol droplets through a nozzle and drying the sprayed material by passing through a tubular heating furnace via a carrier gas (P435; C1; “2.1. Fabrication”).
Regarding claim 12, Pan discloses all the limitations of the method above and further discloses wherein the aerosol process in step 2 may be performed at a temperature of 180 ºC which is within the claimed range of 150ºC to 250ºC (P435; C1; “2.1. Fabrication”).
Regarding claim 13, Pan discloses all the limitations of the method above and further discloses wherein the heat-treatment of step 3 is performed at a temperature of 800ºC (P435; C1; “2.1. Fabrication”) which is within the claimed range of 500ºC to 1000ºC.
Regarding claim 19, Pan discloses all the limitations of the method above and further discloses wherein the aerosol process in step 2 may be performed at a temperature of 180 ºC which is within the claimed range of 150ºC to 250ºC (P435; C1; “2.1. Fabrication”).
Regarding claim 20, Pan discloses all the limitations of the method above and further discloses wherein the heat-treatment of step 3 is performed at a temperature of 800ºC (P435; C1; “2.1. Fabrication”) which is within the claimed range of 500ºC to 1000ºC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. "Micro-sized spherical silicon@ carbon@ graphene prepared by spray drying as anode material for lithium-ion batteries" as applied to claim 1 above, and further in view of Chang et al. (CN 108417782 A).
Regarding claim 3, Pan discloses all the limitations of the method above but does not disclose wherein the silicon in step 1 is obtained by pulverizing and dispersing silicon having an average particle size of 1 μm or more.
Chang teaches a method for manufacturing a silicon-carbon-graphene composite (machine translation; [0002]) comprising the steps of: preparing a suspension in which silicon, carbon source and graphene oxide are dispersed (step 1) (machine translation; [0132]),  and wherein the silicon in step 1 is obtained by pulverizing and dispersing silicon having an average particle size of  1 μm to 5 μm (machine translation [0129]-[0130]) which is within the claimed range of 1 μm or more in order to avoid silicon agglomeration and allow for the coating of the silicon (machine translation; [0071]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to pulverize and disperse the silicon of Pan in a manner taught by Chang in order to avoid silicon agglomeration and allow for the coating of the silicon and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. "Micro-sized spherical silicon@ carbon@ graphene prepared by spray drying as anode material for lithium-ion batteries" as applied to claim 9 above, and further in view of Huang et al. (US 20130344392 A1).
Regarding claim 10, Pan discloses all the limitations of the method above but does not disclose wherein the carrier gas is one or more gases selected from the group consisting of argon, helium and nitrogen.
Huang teaches a method for manufacturing a silicon-graphene composite [0038] comprising the steps of: preparing a suspension in which silicon and graphene oxide are dispersed (step 1) [0038]; and subjecting the suspension to an aerosol process to form a silicon-graphene oxide composite (step 2) [0038], wherein the aerosol process is performed through the steps of spraying the suspension with aerosol droplets through a nozzle and drying the sprayed material by passing through a tubular heating furnace via a carrier gas [0038], wherein the carrier gas is one or more gases selected from the group consisting of nitrogen [0038].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the carrier gas of Huang for the carrier gas of Pan because it is a known carrier gas suitable for the intended purpose of being used with an aerosol process and the skilled artisan would have a reasonable expectation of success in doing so.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 11-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 110021749 A) (English machine translation provided herein). 
Regarding claim 1, Li discloses a method for manufacturing a silicon-carbon-graphene composite (machine translation; [0056]-[0061]) comprising the steps of: preparing a suspension in which silicon, carbon source and graphene oxide are dispersed (step 1) (machine translation; [0057]-[0058]); subjecting the suspension to an aerosol process to form a silicon-carbon source-graphene oxide composite (step 2) (machine translation; [0060]; spray drying); and heat-treating the silicon-carbon source-graphene oxide composite to form a silicon-carbon-graphene composite (step 3) (machine translation; [0061]; calcination at 700 ºC).
Regarding claim 5, Li discloses all the limitations of the method above and further discloses wherein the carbon source in step 1 includes polyvinylpyrrolidone (machine translation; [0057]).
Regarding claim 6, Li discloses all the limitations of the method above and further discloses wherein a concentration of the silicon in step 1 is 0.1 wt% with respect to the suspension (machine translation; [0056]-[0061]; see table below) which is within the claimed range of 0.1 to 0.5 wt%.
Component
Mass (g)
% of Suspension
 
Silicon
1
0.10
 
PVP
3.5
0.34
 
Water
1000
96.02
Adjusted for 1.3%
GO 
37
3.55
0.05


Regarding claim 9, Li discloses all the limitations of the method above and further discloses wherein the aerosol process is performed through the steps of spraying the suspension with aerosol droplets through a nozzle and drying the sprayed material by passing through a tubular heating furnace via a carrier gas (machine translation; [0060]).
Regarding claim 11, Li discloses all the limitations of the method above and further discloses wherein a flow rate of the carrier gas is 10 L/min which is within the claimed range of 5 L/min to 15 L/min (machine translation; [0060]).
Regarding claim 12, Li discloses all the limitations of the method above and further discloses wherein the aerosol process in step 2 may be performed at a temperature of 200 ºC which is within the claimed range of 150ºC to 250ºC (machine translation; [0060]).
Regarding claim 13, Li discloses all the limitations of the method above and further discloses wherein the aerosol process in step 2 may be performed at a temperature of 200 ºC which is within the claimed range of 150ºC to 250ºC (machine translation; [0060]).
Regarding claim 19, Li discloses all the limitations of the method above and further discloses wherein the aerosol process in step 2 may be performed at a temperature of 200 ºC which is within the claimed range of 150ºC to 250ºC (machine translation; [0060]).
Regarding claim 20, Li discloses all the limitations of the method above and further discloses wherein the aerosol process in step 2 may be performed at a temperature of 200 ºC which is within the claimed range of 150ºC to 250ºC (machine translation; [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 110021749 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Chang et al. (CN 108417782 A).
Regarding claim 3, Li discloses all the limitations of the method above but does not disclose wherein the silicon in step 1 is obtained by pulverizing and dispersing silicon having an average particle size of 1 μm or more.
Chang teaches a method for manufacturing a silicon-carbon-graphene composite (machine translation; [0002]) comprising the steps of: preparing a suspension in which silicon, carbon source and graphene oxide are dispersed (step 1) (machine translation; [0132]),  and wherein the silicon in step 1 is obtained by pulverizing and dispersing silicon having an average particle size of  1 μm to 5 μm (machine translation [0129]-[0130]) which is within the claimed range of 1 μm or more in order to avoid silicon agglomeration and allow for the coating of the silicon (machine translation; [0071]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to pulverize and disperse the silicon of Li in a manner taught by Chang in order to avoid silicon agglomeration and allow for the coating of the silicon and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 110021749 A) (English machine translation provided herein).
Regarding claim 4, Li discloses all the limitations of the method above and further discloses wherein the silicon in step 1 has an average particle size of 20 to 100 nm (machine translation; [0036]) which overlaps the claimed range of 50 nm to 1 μm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an average particle of the silicon in step 1 in Li which overlaps with the claimed range because it is a known particle size suitable for the intended purpose of forming a silicon-carbon-graphene composite and the skilled artisan would have a reasonable expectation of success in doing so. 
Regarding claim 7, Li discloses all the limitations of the method above and further discloses wherein a concentration of the carbon source in step 1 is 0.34 wt% with respect to the suspension (machine translation; [0056]-[0061]; see table below) which is just outside the claimed range of 0.1 to 0.3 wt%.
Component
Mass (g)
% of Suspension
 
Silicon
1
0.10
 
PVP
3.5
0.34
 
Water
1000
96.02
Adjusted for 1.3%
GO 
37
3.55
0.05


Li teaches that the carbon source is used to uniformly disperses the silicon (machine translation; [0029]).  Furthermore, the proportion of the carbon source taught in Li is so substantially close to that of the instant claim such that one of ordinary skill would have expected the suspension that is in such close proportions to that of the prior art to be prima facie obvious, and to have the same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the proportions of the carbon source of Li, which is substantially close to that of the instant claim, because the skilled artisan would expect the carbon source to have the same properties, i.e. uniformly dispersing the silicon.
Regarding claim 8, Li discloses all the limitations of the method above and further discloses wherein a concentration of the graphene oxide in step 1 is 0.05 wt% with respect to the suspension (machine translation; [0056]-[0061]; see table below) which is just outside the claimed range of 0.1 to 0.3 wt%.


Component
Mass (g)
% of Suspension
 
Silicon
1
0.10
 
PVP
3.5
0.34
 
Water
1000
96.02
Adjusted for 1.3%
GO 
37
3.55
0.05


Li teaches that the graphene oxide is used to reduce the volume expansion of the silicon (machine translation; [0042]).  Furthermore, the proportion of the carbon source taught in Li is so substantially close to that of the instant claim such that one of ordinary skill would have expected the suspension that is in such close proportions to that of the prior art to be prima facie obvious, and to have the same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the proportions of the graphene oxide of Li, which is substantially close to that of the instant claim, because the skilled artisan would expect the carbon source to have the same properties, i.e. reduce the volume expansion of the silicon.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 110021749 A) (English machine translation provided herein) as applied to claim 9 above, and further in view of Huang et al. (US 20130344392 A1).
Regarding claim 10, Li discloses all the limitations of the method above but does not disclose wherein the carrier gas is one or more gases selected from the group consisting of argon, helium and nitrogen.
Huang teaches a method for manufacturing a silicon-graphene composite [0038] comprising the steps of: preparing a suspension in which silicon and graphene oxide are dispersed (step 1) [0038]; and subjecting the suspension to an aerosol process to form a silicon-graphene oxide composite (step 2) [0038], wherein the aerosol process is performed through the steps of spraying the suspension with aerosol droplets through a nozzle and drying the sprayed material by passing through a tubular heating furnace via a carrier gas [0038], wherein the carrier gas is one or more gases selected from the group consisting of nitrogen [0038].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the carrier gas of Huang for the carrier gas of Pan because it is a known carrier gas suitable for the intended purpose of being used with an aerosol process and the skilled artisan would have a reasonable expectation of success in doing so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724